Case 2:18-cv-06081-JAK-SK Document 262-1 Filed 11/27/19 Page 1 of 12 Page ID
                                  #:3038




         DEFENDANTS’ EXHIBIT A
     Case 2:18-cv-06081-JAK-SK Document 262-1 Filed 11/27/19 Page 2 of 12 Page ID
                                       #:3039



 1                                  UNTTED STATES DISTRICT COURT

 2                                 CENTRAL DISTRICT OF CALIFORNIA

 3
 4 MS. JP,, et al.                               Case No. 2;18-cv-06081 -JAK-SK

 5                   Plaintiffs,
                                                 Hon. John A. Kronstadt
 6         vs.
 7   WILLIAM P. BARR, et al,

 8                   Defendants.

 9
10

11               DECLARATION OF REAR ADMIRAL ERICA G. SCHWARTZ,

12                                       M.D., J.D., M.P.H.

13         I, Rear Admiral Erica G. Schwartz, declare, pursuant to 28 U.S.C. § 1746, the

14
     following:
15
           I.     I am a Rear Admiral with the U.S. Public Health Service Commissioned Corps
16
17 ("USPHS" or "Commissioned Corps") and currently serve as the Deputy Surgeon General

18 of the United States. I advise and support the Surgeon General regarding the operations of

19
     the Commissioned Corps. I have served in the Commissioned Corps since 2005. Before
20
21 that, I served in the U.S. Navy as an occupational medicine physician. My responsibilities

22 in my current position are varied, but, at their core, involve communicating the best
23
     available scientific information to advance the health of the nation, and promoting the
24
25 Commissioned Corps' goal of filling essential public health leadership and clinical service

26
     roles across the Federal Government.
27
28
      Case 2:18-cv-06081-JAK-SK Document 262-1 Filed 11/27/19 Page 3 of 12 Page ID
                                        #:3040



  1          2.      The statements in this declaration are based on my personal knowledge,
  2 information I have acquired in the course of performing my official duties, information
  3
    supplied to me by federal government employees, and my review of the November 5, 2019
  4
  5 Court Order.
 6
                  a. U.S. Public Health Service Commissioned Corps
 7
            3.      The Commissioned Corps is the federal uniformed service of the U.S. Public
 8
 9 Health Service of the U.S. Department of Health and Human Services ("HHS"). The
10
      Commissioned Corps is led by the Surgeon General, under the direction of the Assistant
11
      Secretary for Health.
12
13          4.      The Commissioned Corps' stated m1ss1on is to (I) protect, promote, and
14
      advance the health and safety of our nation; (2) provide health care and related services to
15
      medically underserved populations; (3) prevent and control diseases; (4) improve the
16
17 nation's mental health; (4) ensure that drugs and medical devices are safe and effective; and
18
      (5) conduct and support biomedical, behavioral, and health-services research.
19
20          5.      Commissioned Corps officers are trained and equipped to respond to public

21 health crises and national emergencies, such as natural disasters, disease outbreaks,
22
      pandemics, or terrorist attacks.   The teams are multidisciplinary and are capable of
23
24 supporting or leading domestic and international humanitarian missions.
25          6.      Over the past several years, Commissioned Corps officers have deployed in
26
      response to Hurricanes Florence, Isaac, Michael, and Olivia in 2018; Hurricanes Harvey,
27
28 Irma, and Maria in 2017; major flooding in Louisiana in 2016-17; Hurricane Matthew in

                                                  2
     Case 2:18-cv-06081-JAK-SK Document 262-1 Filed 11/27/19 Page 4 of 12 Page ID
                                       #:3041



 1 2016; the Ebola containment efforts in West Africa in 2014-16; the Japan earthquake and

 2 tsunami in 2011; the Haiti earthquake in 201 O; the Deepwater Horizon oil spill in 201 O; and
 3
     the September 11 th terrorist attacks and anthrax attacks in 2001.       In these notable
 4
 5 deployments, Commissioned Corps officers helped provide medical care on the ground in

 6 challenging circumstances and worked closely with local, State, tribal, and national health
 7
     authorities to plan for long-term, public-health needs.
 8
 9         7.     The Commissioned Corps' response to national health threats and other recent

10 disasters underscores the value to our nation of having a highly trained, multidisciplinary,

11
     and quickly mobilized cadre of officers.
12
13         8.     The Commissioned Corps has over 6,100 full-time, well-trained, and highly

14
     qualified public health professionals.
15
           9.     Approximately 222 of these health professionals are licensed mental health
16
17 providers, including licensed clinical psychologists,        clinical social workers, and

18 psychiatrists. Among the 222 licensed mental health providers, approximately 11 have self-
19
   identified as being able to speak basic, intermediate, advanced, or fluent Spanish.
20
21         10.    Many of the 222 Commissioned Corps officers who are licensed mental health

22
     providers are assigned to other HHS agencies, including the Administration for Children
23
     and Families (ACF), the Centers for Disease Control and Prevention (CDC), the Centers for
24
25 Medicare & Medicaid Services (CMS), the Indian Health Service (IHS), the Food and Drug
26
     Administration (FDA), the Health Resources & Services Administration (HRSA), and the
27
     Substance Abuse and Mental Health Services Administration (SAMSHA). Other officers
28

                                                   3
     Case 2:18-cv-06081-JAK-SK Document 262-1 Filed 11/27/19 Page 5 of 12 Page ID
                                       #:3042



 1 are assigned to other federal departments and agencies, including the Bureau of Prisons

 2 (BOP), the Department of Defense (DOD), the Department of Homeland Security (DHS),
 3
     the Department of Veterans Affairs (VA), the Department of Agriculture, and the
 4
 5 Department of Commerce. The officers assigned to these departments and agencies deliver

 6 critical services, including providing direct mental health treatment to underserved
 7
     populations such as members of Indian tribes, and federal detainees and prisoners.
 8
 9           1 1.   The Commissioned Corps has deployed members of mental health teams 21
10    times over the last 5 years to include the Water Emergency Response in Flint, MI in 201
11    and Hurricanes Harvey/Irma/Maria in 2017. Currently members of a mental health tea
12    are deployed to stem suicides on an Indian reservation.
13
            b.      District Court's Injunction and the Released Subclass
14
15
            12.     On November 5, 2019, the district court in Ms. JP. certified the following

16 class:
17
            All adult parents nationwide who entered the United States at or between
18
19          designated ports of entry, who (1) on or after July 1, 2017, were, are or will be

20          detained in immigration custody by DHS; and (2) have a minor child who has
21
            been, is, or will be separated from them by DHS and detained in DHS or Office
22
23          of Refugee Resettlement custody or foster care, absent a demonstration in a

24          hearing that the parent is unfit or presents a danger to the child.
25
   The district court "exclude[d] from the class definition - without prejudice to later request
26
27 to redefine the class based on new information - parents with a criminal history or

28 communicable disease, or those apprehended in the interior of the country."

                                                    4
     Case 2:18-cv-06081-JAK-SK Document 262-1 Filed 11/27/19 Page 6 of 12 Page ID
                                       #:3043



 1          13.   The Court certified two subclasses: (i) the Custody Subclass, which is defined

 2 as all members of the class who are currently or will be detained in immigration custody by
 3
     DHS; and (ii) the Released Subclass, which is defined as all members of the class who were
 4
 5 previously detained in immigration custody by DHS, but who have since been released.

 6          14.   My understanding is that the preliminary injunction requires the Government
 7
     to "work collaboratively and promptly to establish a process to provide members of both
 8
 9   the Custody and Released Subclasses with notice of the available mental health screenings

10 and treatment." The Government must then provide for "[m]edically appropriate mental

11
     health screenings" and "appropriate, transitional treatment" to certain Released Subclass
12
13 members from locations that are "reasonably convenient to [the Released Subclass

14 members] given their current locations and restrictions on travel under their respective terms

15
     and conditions of release." Ms. J.P. Order at pp. 45-46. The Government's obligations are
16
17 subject to certain limitations that "include, but are not limited to: (i) the length of the

18
     'transitional period' after release during which Defendants are obligated to provide medical
19
     care ... ; (ii) the location and identities of the Released Subclass; (iii) the willingness of the
20
21 Released Subclass to participate in Government-sponsored mental health care; and (iv) the
22
     appropriate nature, scope, and implementation of the relief." Id. at p. 42.
23
            15.   The Government does not yet know how many members of the Released
24
25 Subclass are in the United States and will elect to receive mental health screenings; how
26
     many of those members of the Released Subclass will elect to receive treatment; what type,
27
28

                                                     5
     Case 2:18-cv-06081-JAK-SK Document 262-1 Filed 11/27/19 Page 7 of 12 Page ID
                                       #:3044



 1 duration, and level of treatment(s) will be required; or the geographic locations of the

 2 Released Subclass members and their children.
 3
           16.    The current high-level operating assumption of the Commissioned Corps-
 4
 5 which may change as the Commissioned Corps continues to receive new information- is

 6 that the members of the Released Subclass who will seek services will likely number in the




           17.    With that operating assumption in mind, the Commissioned Corps is the only
11
     entity within HHS that reasonably has both the operational and clinical capability to directly
12
13 implement the preliminary injunction for the Released Subclass.

14         18.    As discussed below, however, direct implementation of the preliminary
15
     injunction would disrupt the day-to-day operations of numerous federal departments and
16
17 agencies to the detriment of those served by Commissioned Corps officers. The cost to the
18
     Nation would be even greater if a national or global public health emergency or terrorist
19
     attack were to occur during the direct implementation of the preliminary injunction.
20
21         C.     Direct Implementation Would Cripple the Ability of the Commissioned
                  Corps to Provide Mental Health Services to Underserved Populations and to
22
                  Respond to Public Health Emergencies
23
         19. Since the district court preliminary enjoined I--Il-:IS on November 5, 2019, HHS,
24
25 in conjunction with the Commissioned Corps has been working to determine how it might

26 implement the preliminary injunction as to the Released Subclass.
27
28

                                                   6
      Case 2:18-cv-06081-JAK-SK Document 262-1 Filed 11/27/19 Page 8 of 12 Page ID
                                        #:3045



  1         20.    One model is direct implementation.            Plaintiffs would provide the
 2 Commissioned Corps with the names and contact information for the Released Subclass
 3
   members who have elected to undergo mental health screening. The Commissioned Corps
 4
 5 would then deploy its licensed mental health providers to coordinate referrals of the

 6
      Released Subclass members to existing, no- or low-cost providers of mental health
 7
      screening and treatment. When necessary and appropriate, the Commissioned Corps would
 8
 9 deploy its licensed mental health providers directly into the field to deliver the mental health
10
      screening or treatment directly to the Released Subclass members.
11
            21.   In those situations where the Commissioned Corps would be required to deploy
12
13 mental health providers into the field for extended periods of time, particularly in rural or
14
      remote areas, the burden on HHS would be particularly heavy.
15
            22.   The scope and duration of such a deployment would depend partly on the
16
17 diagnoses and treatments for the Released Subclass members. For example, Plaintiffs allege
18
      that they may have post-traumatic stress disorder (PTSD). The most common evidence-
19
      based treatments for PTSD are trauma-focused psychotherapies and, if necessary,
20
21    medication. The majority of licensed mental health providers in the Commissioned Corps
22
      are not psychiatrists and therefore cannot prescribe psychotropic medications.          The
23
24 recommended course of psychotherapy is weekly sessions for 12 to 15 weeks. To screen
25 and treat hundreds or thousands of Released Subclass members (and their children)
26
      dispersed across the United States, all of the 222 Commissioned Corps officers who are
27
28 licensed mental health providers would likely have to deploy indefinitely to myriad

                                                  7
      Case 2:18-cv-06081-JAK-SK Document 262-1 Filed 11/27/19 Page 9 of 12 Page ID
                                        #:3046


  1 geographic locations that are "reasonably convenient" for individual Released Subclass
  2 members. The Commissioned Corps would have to procure translators-or telephonic
  3
      translation services-and build foreign language capabilities into each deployment to an
  4
 5    individual Released Subclass member.
 6
            23.    Such an indefinite deployment would depart completely from the normal
 7
      operations of the Commissioned Corps. The Commissioned Corps typically deploys to a
 8
 9 single geographic location, sometimes at multiple sites, for approximately two weeks at a
10
      time, and provides basic health care services to primarily English-speaking individuals. It
11
      has never deployed indefinitely to myriad locations across the United States to deliver
12
13 services to a population of foreign nationals who primarily speak Spanish or indigenous
14
      Central American languages.'
15
            24.   To the best of my knowledge, the Commissioned Corps has never had to
16
17 deploy officers indefinitely.     It would need to do just that to comply with the Court's
18
      preliminary injunction. Such a deployment- an indefinite deployment of officers who are
19
20 licensed mental health providers-would undermine the duties and responsibilities of the
21    federal departments and agencies thatrely upon them. During this time, Commissioned
22
      Corps officers would be unavailable to perform their normal functions, including the
23

24 delivery of mental health services to underserved and vulnerable communities. Indeed,
25 forty-five percent of Commissioned Corps officers serve at agencies that deliver clinical
26
27          1
          In Fiscal Year 2019, the Commissioned Corps deployed to support the Department
28 of Homeland    Security at locations at the southwest United States border where
   Commissioned Corps officers conducted medical screenings of incoming migrants. The
   deployment was not indefinite and was limited to one region of the United States.
                                                  8
     Case 2:18-cv-06081-JAK-SK Document 262-1 Filed 11/27/19 Page 10 of 12 Page ID
                                        #:3047



 1 services to populations such as veterans, service members, Native Americans, and

 2 individuals in federal custody. An indefinite deployment would cause disruptions in clinical
 3
     services and continuity of mental health care, even assuming the Commissioned Corps
 4
 5 could back-fill positions during the deployment. Taking Commissioned Corps officers

 6 away from their normal functions would jeopardize the ability of the Commissioned Corps
 7
     to protect the health and safety of vulnerable communities.
 8
 9         25.   The deployed officers' home agencies would bear the costs of their salaries

10 and would have to find back-fill support during their deployments to comply with the
11
   preliminary injunction. Back-fill support would be needed in positions that have been
12
13 deemed hazardous duty or are subject to isolated hardship agreements.
14                 The deployment of Commissioned Corps officers to implement the
           26.
15
     preliminary injunction would also impact the ability of Commissioned Corps to provide
16
17 lifesaving support after natural and manmade disasters or to help combat infectious disease

18 outbreaks. Vulnerable communities would lose access to Commissioned Corps personnel
19
   in natural disaster areas where short-term deployments are needed.
20
21         27.    In sum, the Commissioned Corps and the deployed officers' home agencies
22 would sustain immediate and substantial operational and financial hardship if the
23
     Commissioned Corps must proceed with implementing the preliminary injunction directly.
24
25
26
27
28

                                                  9
      Case 2:18-cv-06081-JAK-SK Document 262-1 Filed 11/27/19 Page 11 of 12 Page ID
                                         #:3048



  1          d.     HHS, in coordination with the Commissioned Corps, is pursuing a
                    subcontracting model for complying with the preliminary injunction.
  2
  3          28.   The alternative to direct implementation is contracting. HHS, in coordination

  4 with the Commissioned Corps, would contract with a provider ( or providers) of
  5
      administrative services- and possibly a mental health provider network or individual
  6
  7 mental health providers- to create an infrastructure to coordinate and deliver mental health

 8    screening and treatment nationwide. Plaintiffs would provide HHS with the names and
 9
      contact information for the Released Subclass members who have elected to undergo mental
10
11 health screening. A smaller deployment of Commissioned Corps officers would then work

12 with the subcontractors to coordinate referrals of the Released Subclass members to
13
   existing, no or low-cost providers of mental health screening and treatment. When
14
15 necessary and appropriate, the subcontractors would deliver or provide for the delivery of

16 the mental health screening or treatment to the Released Subclass members.
17
            29.    HHS is working expeditiously to try to develop a viable contract model for
18
19 complying with the preliminary injunction. At this time, HHS is still attempting to identify

20 providers who could potentially provide the services consistent with the Commissioned
21
   Corps' current operational assumption.
22
23          30.    The development of a contract model-and the procurement of contract
24 providers- is challenging given variables that are presently unknown and that could
25
      materially impact the scope, duration, speed, cost, and staffing of the work. Those variables
26
27 include, but are not limited to: the number of Released Subclass members who are in the

28 United States and elect mental health screening; the number of Released Subclass members

                                                   10
     Case 2:18-cv-06081-JAK-SK Document 262-1 Filed 11/27/19 Page 12 of 12 Page ID
                                        #:3049


 1 who undergo mental health screening and require and elect to receive mental health
 2
      treatment; the geographic locations of such individual Released Subclass members and
 3
      their children; the English language proficiency of such individual Released Subclass
 4
 5 members and their children; the diagnoses and recommended treatments for such individual
 6
      Released Subclass members and their children; the availability of no or low-cost providers
 7
      of mental health care in proximity to such individual Released Subclass members and their
 8
 9 children; the potential for disagreements between the parties about the proper interpretation
10
      of the preliminary injunction; the potential for clinical disagreements between the parties in
11
      individual cases; and the availability of contractors capable of performing some or all of the
12
13 work in the relevant geographic areas in a compliant manner. HHS is attempting to account
14
      for all of these factors as it works expeditiously to try to develop a contract model.
15
            31 .   Even if HHS were to succeed in leveraging contract resources, the operational
16
17 burden on the Commissioned Corps of ensuring compliance with the preliminary injunction
18
      would remain immense. A smaller but not insubstantial number of Commissioned Corps
19
      officers would have to remain deployed for the operation indefinitely.
20

21          I declare under penalty of perjury that the foregoing is true and correct.
22
      Executed on November 13, 2019.
23
24
25                                               Rear Admiral Erica G. Schwartz
26
27
28

                                                   11
